DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a Substantial asserted utility or a well-established utility
USE claims are non-statutory in US practice.
Claims 14-20 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following are the biological deposit rules:
“
    PNG
    media_image1.png
    493
    729
    media_image1.png
    Greyscale
”. Lack of written description of the Bacillus (B.) megaterium Deposit No. 173573, Bacillus (B.) megaterium 17573 or Bacillus (B.) megaterium sbeb85 is provided in the Specification rendering that the Applicant did not have possession of the claimed invention at the time the application was filed.

A) The Specification of US Publication 20200367507 satisfies: 
(1) The name and address of the depository:
The hypoviruient strain DT-8VF of S. sclerotiorum: was deposited in China Center for Type Culture Collection (CCTCC} in Wuhan University, Wuhan City, China on May 3, 2019, with the accession number: CCTCC M 2019329. 
 (3) The date of deposit: 
The hypoviruient strain DT-8VF of S. sclerotiorum was deposited on November 13, 2019.

B) The Specification of US Publication 20200367507 does not fully satisfy the following:  
(2) The name and address of the depositor:
(4) The identity of the deposit and the accession number given by the depository: 
It is clear that the accession number: CCTCC M 2019329.
However, the instant Specification does not mention the term “Deposit number”. 
(5) The date of the viability test stating the biological deposit is viable upon receipt.
 
(6) The procedures used to obtain a sample if the test is not done by the depository. 

(7) A statement that the deposit is capable of reproduction.

The Specification lacking data/answers for numbers 2,4-7 above indicates that the Applicant did not have possession of the claimed invention at the time the application was filed.  


A) The Specification of US Publication 20200367507 satisfies: 
(1) The name and address of the depository:
The hypoviruient strain DT-8 of S. sclerotiorum: was deposited in China Center for Type Culture Collection (CCTCC} in Wuhan University, Wuhan City, China on May 3, 2019, with the accession number: CCTCC M 2019328. 
 (3) The date of deposit: 
The hypoviruient strain DT-8 of S. sclerotiorum was deposited on May 3, 2019.

B) The Specification of US Publication 20200367507 does not fully satisfy the following:  
(2) The name and address of the depositor:
(4) The identity of the deposit and the accession number given by the depository: 
It is clear that the accession number: CCTCC M 2019328.
However, the instant Specification does not mention the term “Deposit number”. 
(5) The date of the viability test stating the biological deposit is viable upon receipt.
 
(6) The procedures used to obtain a sample if the test is not done by the depository. 

(7) A statement that the deposit is capable of reproduction.
The Specification lacking data/answers for numbers 2,4-7 above indicates that the Applicant did not have possession of the claimed invention at the time the application was filed.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1,3-6,8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing wheat yield wherein weed seed primed with S. sclerotiorum hydrovirulent strain DT-8, does not reasonably provide enablement for increasing wheat yield wherein weed seed primed with S. sclerotiorum.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The Specification provide improved wheat yield after wheat seeds are treated with S. sclerotiorum hydrovirulent strain DT-8 in comparison a control wherein no S. sclerotiorum hydrovirulent strain DT-8 is applied to wheat seeds. There is no evidence that plain S. sclerotiorum applied to wheat seeds would improve/increase wheat yield. In fact it is documented by Wikipedia teaches that S. sclerotiorum is plant pathogen inhibiting plant growth.
Claim Objections
Claims 1,3,4,5 are objected to because of the following informalities:  
In claim 1 last line recites “*” please correct.
In claim 1 last line recites “105” please correct. Confirm if correct. Should this read 105?
In claim 1 last line recites “cfu/ml”. Spell out the meaning of “cfu/ml”.
In claim 3 line 4 recites “105” please correct. Confirm if correct. Should this read 105?
In claim 4 line 1 recites “h” . Spell out the meaning of “h”. 
In claim 5 last line recites “r/min”. Spell out the meaning of “r/min”. 


Appropriate correction is required.

Specification Objections(consider substitute Specification)
The disclosure is objected to because of the following informalities: 
 The Original Specification recites:
1) “*” please correct symbol and explain why this should correction must be made throughout the Specification to avoid new matter rejection.
2)  “cfu/ml”. Spell out the meaning of “cfu/ml”. Explain why Original Specification never defines “cfu/ml” to avoid new matter rejection. 
A single correction for the first occurrence of “cfu/ml” is colony-forming unit per millimeter(cfu/ml) is only needed. No need to edit each occurrence of “cfu/ml”. The correction to the first occurrence of “cfu/min” automatically defines the other occurrences of “cfu/min” that follow. Note that the Original Specification speaks to colonization which should support your spelling out the meaning of “cfu”.  
3) “h” . Spell out the meaning of “h”. Explain why Original Specification never defines “h” to avoid new matter rejection. 
A single correction for the first occurrence of “h” is hour is only needed. No need to edit each occurrence of “h”. The correction to the first occurrence of “h” automatically defines the other occurrences of “h” that follow. Note that the Original Specification speaks to time which should support your spelling out the meaning of “h”.  
4) “r/min”. Spell out the meaning of “r/min”. Explain why Original Specification never defines “r/min” to avoid new matter rejection. 
A single correction for the first occurrence of “r/min” is revolutions per minute(r/min) is only needed. No need to edit each occurrence of “r/min”. The correction to the first occurrence of “r/min” automatically defines the other occurrences of “r/min” that follow. 
Appropriate correction is required.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616